Citation Nr: 1203308	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-29 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to December 1967 and from May 1968 to July 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Lincoln, Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  In May 2009, the Board requested opinions from Veterans Health Administration (VHA) medical experts.  In June 2009 and July 2009, the VHA opinions were incorporated into the record and the Veteran was provided with copies of the VHA opinions.  

When this matter was before the Board in December 2009, the Board granted service connection for posttraumatic stress disorder and major depression and denied service connection for a bilateral foot disorder, headache disorder, hypertension, and heart disorder (atrial fibrillation).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied entitlement to service connection for a bilateral foot disorder, headache disorder, hypertension, and heart disorder (atrial fibrillation).  In a May 2011 memorandum decision, the Court affirmed the Board's denials of service connection for hypertension and heart disorder (atrial fibrillation), and vacated the Board's denials of service connection for a bilateral foot disorder and headache disorder.  The Court found that the Board did not adequately consider the lay evidence of record in rendering its decision.  As such, the Court remanded the claims of entitlement to service connection for a bilateral foot disorder and headache disorder for further consideration consistent with its memorandum decision.


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that a bilateral foot disorder, to include peripheral neuropathy, existed prior to service entrance.

2.  A bilateral foot disorder, to include peripheral neuropathy, was not manifest during service or within one year of separation from service from either period of service, and is not attributable to service, to include presumed exposure to Agent Orange during service in Vietnam.

3.  There is clear and unmistakable evidence that headaches existed prior to service entrance in February 1967 and clear and unmistakable evidence that headaches were not aggravated in either period of service.  


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, to include peripheral neuropathy, was not incurred or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A preexisting headache disorder was not aggravated in active service.  38 U.S.C.A. § 1110 (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in November 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The letter also informed the appellant that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted relevant private treatment records from Drs. M.V. and D.S.  The appellant was afforded a VA medical examination in April 2007 and VA medical expert opinions were obtained in June 2009 and July 2009.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) . 

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a bilateral foot disorder and a headache disorder.

The Veteran had two periods of active duty.  His DD Form 214 shows that his military occupational specialty (MOS) was ammunition records clerk during service in Vietnam from October 1968 to July 1969.  

A February 1967 service entrance examination report shows that the head, heart, feet, and lower extremities were normal.  Neurologic examination was normal.  The examiner noted a history to include foot trouble in association with Achilles tendons.  On the accompanying medical history, the Veteran indicated that he had or had had frequent or severe headache, dizziness or fainting spells, cramps in his legs, and foot trouble.  A November 1967 separation examination report shows that the head, heart, feet, and lower extremities were normal.  Neurologic examination was normal.  On the accompanying medical history, he denied having or having had frequent or severe headache, dizziness or fainting spells, and foot trouble.  The examiner noted no medical problems.  

The July 1969 separation examination report shows that the head, heart, feet and lower extremities were normal.  Neurologic examination was normal.  On the accompanying medical history, he denied having or having had frequent or severe headache, dizziness or fainting spells, and foot trouble of any sort.  

A private report, dated in July 2003, notes sensory dysfunction in the lower extremities consistent with peripheral neuropathy, and chronic and progressive sensory symptoms and incoordination with a superimposed prior history of moderate alcohol use.  The impression of electromyography (EMG) in September 2003 was diffuse axonal neuropathy, chronic and inactive.  

In a VA treatment note, dated in September 2004, the Veteran was noted to have hypertension and peripheral neuropathy.  The note reveals that the Veteran reported numbness in the feet beginning in 1969 with tingling in the legs up to the knees, loss of proprioception, diffuse axonal neuropathy, chronic and inactive.

A VA treatment note, dated in November 2004, reveals that the veteran was diagnosed with axonal neuropathy, chronic, inactive.  The Veteran reported that some of the numbness initially started sometime in 1969 and had gradually gotten worse giving rise to the diagnosis in 2003.

The Veteran has submitted six affidavits dated in August and September 2006 indicating that the Veteran was recalled to have a bilateral foot disorder and headaches in service.  In the lay statements the Veteran was reported to have had sore feet and to have been unable to wear shoes or walk properly.  In addition, the lay statements indicate that the Veteran was witnessed having headaches and taking aspirin.  The statements also indicate that the Veteran's conditions and complaints had continued since service.

In addition, the Veteran has submitted calendar entries regarding headaches that he experienced from January 2006 to November 2006.

The Veteran has reported that he was exposed to toxic chemicals while handling ammunition.  He states that the ammunition sometimes "sweated" liquid out of their casings and that he had no protective gear when inventorying this ammunition.  He reported that his headaches became more severe after he was exposed toxic substances from the ammunition.

An October 2006 private report shows diagnoses of a bilateral foot and leg disorder with severe peripheral neuropathy and motor dysfunction and ataxia, hypertension and cephalgia secondary to toxic exposure to munitions exacerbated by hypertension and stress.  The report notes, in pertinent part, the following:

Hypertension and headaches are interrelated and independent as to their etiology.  

Initial exposure to the toxic effects of explosive chemicals and components including cadium, lead, hexachlorothane, nitroglycerin, antimony sulfate, calcium resinate, DPA, potassium sulfate, strontium peroxide and nitrate and zirconium are primary in his etiology for hypertension, considered there is no family history.  

Headaches and tinnitus are interrelated to his hypertension, but independent because of exposure to munitions toxins such as zirconium, potassium sulfate, strontium peroxide and nitrate, mercury, magnesium powder, lead products, and dinitrotoluene.  

All of his symptoms mentioned above are interrelated and exacerbate each other, but have a common etiology, that being exposure to munitions toxins in Vietnam.  

The patient has a history of service in Vietnam in 1968 and 1969, working in an ammunition supply depot as an ammunition supply clerk.  Duties included handling, sorting, inventorying damaged and undamaged munitions, both American and enemy munitions.  No decontamination facilities were available, with daily exposure over a 10-12 month period of time.  Both airborne and transdermal and transmucosal contamination occurred with no ventilation systems or air filtration devices available.  

The examiner stated that it was at least as likely as not "(greater than 50%)" that a bilateral foot disorder and cephalgia were related to and/or aggravated by, service.  

On VA cardiac examination in April 2007, the examiner stated that it was less likely "(less than 50/50 probability)" that the Veteran's headaches and bilateral lower extremity peripheral neuropathy were caused by, or a result of, exposure to toxins in association with his MOS of ammunition records clerk during service.  The examiner added that while the record reflected recurrent headaches prior to service entrance, the service treatment records were negative for relevant complaints or findings in regard to headaches, and negative for complaints or findings in regard to bilateral lower extremity peripheral neuropathy.  The examiner stated that there was no specific evidence-based medical support that the Veteran's headaches or bilateral lower extremity peripheral neuropathy was related to possible exposure to toxins during service.  In addition, the examiner noted that there was no evidence to support a finding that the Veteran's headaches were aggravated "in a constant, permanent, measurable, and/or predictable manner" in service, and that since the bilateral lower extremity peripheral neuropathy was axonal rather than transient, it was not presumptively related to Agent Orange exposure during service in Vietnam.  

Initially, in regard to the assertion of entitlement to service connection for the disorders claimed on appeal on a presumptive basis as a result of exposure to herbicides, as reflected in the January 2007 VA examination report in which a history of having handled canisters of Agent Orange, "that did explode at some point," was noted, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  The disabilities for which the Veteran seeks service connection, to include axonal neuropathy of the feet, are not ones for which presumptive service connection may be granted.  

The Veteran asserts that he has a bilateral foot disorder, to include peripheral neuropathy, as a result of service.  Having reviewed the record, the Board finds that service connection for a bilateral foot disorder, to include peripheral neuropathy, is not warranted.  

Initially, the Board notes that the AOJ has conceded combat.  In this case, however, there has been no assertion that a bilateral foot disorder was incurred during combat, and thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to the claim.  Regardless, the provisions of 38 U.S.C.A. § 1154(b) merely relax the adjudicative evidentiary requirements for determining what happened in service.  

Next, the Board notes that the Veteran is presumed to have entered service in sound condition as to his health.  The Board notes while the February 1967 entrance examination report notes a history to include foot trouble in association with Achilles tendons, on examination, the feet were normal, neurologic examination was normal, and the June 1967 separation report shows that the feet were normal.  A foot disability was not noted at service entrance for either period of service.  

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness is rebutted by clear and unmistakable evidence.

In this case, there is not clear and unmistakable evidence that a bilateral foot disorder existed prior to service.  Rather, the entrance examination report shows that the feet were normal at entrance, as well as at separation.  The Board notes that while the October 2006 opinion notes that it was at least as likely as not that a bilateral foot disorder was aggravated during service, the Board has accorded more probative value to the contemporaneous service records, to include the February 1967 service entrance examination report, and the November 1967 and July 1969 separation examination reports showing that the feet were normal, as well as the June 2009 VHA opinion discussed below.  As discussed more fully below, the opinions diminish the probative value, if any, of the October 2006 opinion.  A foot disability was not noted at service entrance for either period of service.  Thus, the presumption of soundness has not been rebutted and the Veteran is presumed to have been in sound condition at service entrance.  

The presumption of soundness having not been rebutted, the theory of aggravation will not be further addressed and the Board turns to the question of service incurrence.  

In that regard, there is both positive and negative evidence.  The Board notes that when faced with conflicting medical opinions, the Board must weigh the credibility and probative value of the each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In regard to the October 2006 private opinion to the effect that it was at least as likely as not that a bilateral foot disorder was related to service, the Board finds the opinion to be of diminished probative value, if any.  The Board recognizes that the private examiner's opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The critical question is whether the medical opinion is credible in light of all the evidence.  In fact, the Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  

In this case, and as noted in the June 2009 VHA opinion, it is apparent that the private physician did not have the complete record and/or understand the Veteran's history.  In that regard, the June 2009 VHA opinion, in pertinent part, states as follows:

In his note dated July 17, 2003, Dr. V[] states, "He has had this problem since 1999."  He further writes, "There is no prior history of exposure to chemical or heavy toxins" and that the Veteran "Admits to moderate alcohol abuse of approximately 6 to 10 beers per day x 30 years."  He also documents that [the Veteran] was working as a property manager at the time of his evaluation.  

 . . . 

[The Veteran] was evaluated by Dr. V[] again on October 6, 2006.  In a letter addressed to Dr. D[] S[], Dr. V[] makes the conclusion that the Veteran's "peripheral neuropathy is caused and/or aggravated [sic] by the patient's exposure to neurotoxins (such as lead, mercury, etc) during military service.  However, he does not provide any rationale for conclusion.  In addition, Dr. V[] directly contradicts several key elements of his prior examination.  Whereas he previously documented onset of symptoms in 1999, he stated that they began in 1968.  He had previously stated that there was no history of heavy metal exposure, but then reports a positive history of exposure.  In 2003 he documented a long history of alcohol abuse, but in 2006 he states that the Veteran "quit drinking heavily >35 yrs ago."  Lastly, Dr. V[] wrote in 2003 that [the Veteran] was working as a property manager, but in his 2006 note he states that he had not worked since 1995.

The Board notes that an opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  In addition, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  As noted, while a history of foot trouble in association with Achilles tendons was noted at service entrance, the February 1967 entrance examination report shows that the feet and lower extremities were normal and that neurologic evaluation was normal, also shown in the November 1967 and July 1969 separation examination reports.  

Against this background is the June 2009 VHA opinion.  The opinion notes no complaints consistent with peripheral neuropathy prior to service entrance or at separation, and no treatment for symptoms of peripheral neuropathy during service.  In addition, no definitive evidence of exposure to heavy metals or other neurotoxins was noted and it was reported that, prior to 2003, there was no diagnosis of, or treatment for, symptoms of peripheral neuropathy.  

A determination as to whether a bilateral foot disorder, to include peripheral neuropathy, is related to service requires competent evidence.  The Veteran is competent to report his symptoms and that he was exposed to munitions.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record, to include the opinions to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As noted above, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, the Board has accorded more probative value to the June 2009 VHA opinion to the effect that it is less than likely that the Veteran's bilateral foot disorder with peripheral neuropathy was initially manifested during active service or until decades after separation in July 1969, and that it was not etiologically related to service, to include service in Vietnam.  The claims file was reviewed, a complete rationale was provided and the opinion is not only internally consistent, but also consistent with the contemporaneous evidence and the April 2007 VA opinion.  In addition, the examiner stated that since the bilateral lower extremity peripheral neuropathy was axonal rather than transient, it was not presumptively related to Agent Orange exposure during service in Vietnam.  

The Board acknowledges that the Veteran has submitted affidavits indicating that the Veteran was observed having foot problems in service, including difficulty wearing shoes and walking properly, and that the Veteran has had problems with his feet ever since service.  The Board notes that although these individuals are competent to report what they observed, they are not competent to render an opinion associating the Veteran's current foot peripheral neuropathy with the Veteran's observed foot problems in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board notes that relevant June 2009 VHA opinion rendered by a neurologist indicated that the medical reports from non-VA physicians and affidavits from his wife and others that state that his problems began while in the Army were considered.  In light of these affidavits, the medical expert concluded that it is less likely than not that the Veteran's bilateral foot disorder with peripheral neuropathy was initial manifested during active service, and it is not etiologically related to service in Vietnam.  In addition, based upon the evidence of record, the medical expert rendered the opinion that it is less likely than not that any current complaint of headache is etiologically or causally related to the Veteran's service.  The Board, therefore, finds the opinion rendered by a medical examiner in a VHA opinion to be more probative than the lay statements submitted by the Veteran.

In sum, a bilateral foot disorder, to include axonal peripheral neuropathy, did not exist prior to service entrance, was not manifest during service or within the initial post-service year and a bilateral foot disorder, to include peripheral neuropathy, is not attributable to service, to include service in Vietnam.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

The Veteran asserts that headaches are related to service.  Having reviewed the record, the Board finds that service connection for headaches is not warranted based on either direct service connection or on a theory of aggravation.  

Initially, the Board notes that the AOJ has conceded combat.  In this case, however, there has been no assertion that headaches were incurred during combat, and thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to the claim.  Regardless, as indicated above, the provisions of 38 U.S.C.A. § 1154 (b) merely relax the adjudicative evidentiary requirements for determining what happened in service.  Regardless, in this case, the competent and probative evidence establishes that a headache disability was not incurred or aggravated during service, or otherwise related to service.  

In that regard, the Board notes again that the Veteran is presumed to have entered service in sound condition as to their health.  As such, the Board must first determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  

The Board finds that there is clear and unmistakable evidence rebutting the presumption of soundness at service entrance.  At service entrance for the first period of service, on the accompanying medical history to the February 1967 service entrance examination report, the Veteran indicated that he had frequent or severe headaches.  In addition, the April 2007 VA cardiac examination report notes that headaches existed prior to service, and it was concluded in the June 2009 VHA opinion that there was clear and unmistakable evidence that the Veteran had a headache disorder prior to service entrance.  Thus, the Board finds that there is clear and unmistakable evidence that headaches existed prior to service entrance.  

In addition, the Board finds that there is clear and unmistakable evidence that headaches were not aggravated during service.  The November 1967 and July 1969 separation examination reports show that the head was normal and neurologic examination was normal, and on the accompanying medical history the Veteran denied having or having had frequent or severe headache.  Further, the April 2007 VA examiner specifically stated that there was no evidence to support a finding that the Veteran's headaches were aggravated during service.  

The Board notes that while the October 2006 private examiner noted that headaches were related to and/or "aggravated" by service, the examiner specifically related the onset of headaches during service in association with munitions toxins.  Regardless, the Board finds that the October 2006 opinion is of diminished probative value, if any.  As reflected in the June 2009 VHA opinion, it is apparent that the private physician did not have the complete record and/or understand the Veteran's history.  The June 2009 VHA opinion, in pertinent part, as quoted above, reveals that Dr. V has inconsistently reported regarding the Veteran's history of onset of the disorder, the exposure to heavy metals and toxins, and the Veteran's work history.  The Board notes that an opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  In addition, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Significantly, the June 2009 VHA opinion further notes, in pertinent part, as follows:

Based on the pre-enlistment medical evaluation , there is clear and unmistakable evidence that the Veteran had a preexisting headache disorder at service entrance.  No evidence to the contrary has been presented.  Based on the separation medical examination and the lack of any other documented complaint of headaches (other than the statement by Dr. S[]), there is no evidence that the preexisting headache disorder was aggravated during [the Veteran's] service in the [service].  

In this case, the Board has accorded more probative value to the June 2009 VHA opinion that there is clear and unmistakable evidence that the Veteran had a headache disorder prior to service entrance and clear and unmistakable evidence that headaches were not aggravated during service.  In finding that the presumption of soundness has been rebutted, it follows that service connection is not warranted based on aggravation.  

The Board notes that even assuming the presumption of sound condition was not rebutted, the June 2009 VHA opinion specifically states that is less than likely that the Veteran's current complaint of headache is etiologically or causally related to service, noting that other than VA examinations accomplished in association with his claim of entitlement to service connection for headaches, the Veteran did not report headaches, even while undergoing regular neurologic evaluation for peripheral neuropathy.  

Further, Dr. S. provided no rationale for drawing a causative link between any putative exposure and the Veteran's headaches, diminishing the probative value of the opinion, if any.  

The Board recognizes that a private examiner's opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The critical question is whether the medical opinion is credible in light of all the evidence.  In fact, the Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  In this case, the inaccurate/inconsistent history upon which the private opinion was based diminishes any probative value of the opinion. 

A determination as to whether a headache disorder was aggravated by service (incurrence or aggravation) requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record, to include the opinions to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Again, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In this case, the Board has accorded more probative value to the June 2009 VHA opinion to the effect that a preexisting headache disorder was not aggravated during service and that is less than likely that the Veteran's current complaint of headache is etiologically or causally related to service.  The claims file was reviewed, a complete rationale was provided and the opinion is not only internally consistent, but also consistent with the contemporaneous evidence, as well as the April 2007 VA opinion.  

The Board acknowledges that the Veteran has submitted affidavits indicating that the Veteran was observed having headaches in service.  The Board notes that although these individuals are competent to report what they observed, they are not competent to render an opinion associating the Veteran's current headache disability is related to his headaches in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board notes that relevant June 2009 VHA opinion rendered by a neurologist indicated that the medical reports from non-VA physicians and affidavits from his wife and comrades that state that his problems began while in the Army were considered.  Based upon the evidence of record, including these affidavits, the medical expert rendered the opinion that it is less likely than not that any current complaint of headache is etiologically or causally related to the Veteran's service.  The Board, therefore, finds the opinion rendered by a medical examiner in a VHA opinion to be more probative than the lay statements submitted by the Veteran.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a headache disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


